Citation Nr: 0800610	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  00-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a substantive appeal was timely submitted with 
regard to an October 1997 rating decision denying service 
connection for a psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, other than post-traumatic stress disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  

4.  Entitlement to a disability rating greater than 10 
percent for residual fracture, right radius, status post 
surgery with tender scar.  

5.  Entitlement to a disability rating greater than 20 
percent for lumbar paravertebral myositis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active military service from February 3, 
1987, to February 2, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1999, June 2001, and March 2003 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
The Board notes that in the veteran's July 2004 substantive 
appeal he requested a video hearing.  However, in 
correspondence dated that same month and year the veteran 
withdrew his hearing request.  In July 2006 correspondence 
the veteran made another request for a hearing but in 
September 2006 his representative withdrew this request.  

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Finally, the veteran has appealed that 
part of the June 2001 RO decision that denied a claim for 
service connection for post-traumatic stress disorder (PTSD).  
The Board observes that the claim for service connection for 
PTSD is one which is separate and distinct from the 
previously denied claim of entitlement to service connection 
for a psychiatric disorder.  See generally Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996) [holding that a newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, cannot be considered the same 
claim].  The Board finds, however, that resolution of that 
claim is inextricably intertwined with the claim for service 
connection for a psychiatric disorder.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  As such, a final 
decision on the claim for PTSD will be deferred pending 
completion of the development set forth in the REMAND section 
below.  


FINDINGS OF FACT

1.  The RO notified the veteran in a letter dated October 27, 
1997, that it had denied his claim for entitlement to service 
connection for a psychiatric disorder.

2.  The veteran submitted a notice of disagreement, dated 
December 31, 1997, and a statement of the case was issued on 
April 21, 1998.

3.  The veteran submitted a VA Form 1-9 substantive appeal, 
dated March 24, 1999 which was more than 60 days after the 
date the statement of the case was issued and more than one 
year from the date the veteran was notified about the denial 
of his claim.

4.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.

5.  The RO denied service connection for a psychiatric 
disorder in an unappealed rating decision dated in October 
1997.

6.  Evidence received since the October 1997 rating decision 
regarding the veteran's claim for service connection for a 
psychiatric disorder, bears directly and substantially upon 
the specific matter under consideration, is not cumulative 
and redundant of the evidence of record at the time of the 
last prior final denial, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

7.  The veteran's residual fracture, right radius, status 
post surgery with tender scar is manifested by some 
limitation of motion at pronation and supination with a 
painful scar.  

8.  The veteran's lumbar paravertebral myositis is manifested 
by some limitation of motion with painful motion.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a timely substantive appeal 
with regard to the October 1997 rating decision which denied 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 
20.302, 20.303 (2007).

2.  The October 1997 rating decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007). 

3.  New and material evidence has been received since the 
October 1997 rating decision to reopen the veteran's claims 
for service connection for a psychiatric disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  The criteria for a separate disability rating of 20 
percent based on limitation of pronation and supination of 
the right forearm have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 5213 
(2007).

5.  The criteria for a disability rating in excess of 10 
percent for right forearm scar have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.118a, Diagnostic Code 7804 
(2007).

6.  The criteria for a disability rating in excess of 20 
percent for lumbar paravertebral myositis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5015-5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a Diagnostic Code 5235-5243 (effective from 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board finds that VA satisfied its duty to notify by means 
of several letters sent to the veteran in March 2001, 
September 2002, and May 2007.  These letters informed the 
veteran of what evidence was required to substantiate his 
claim for an increased rating and of his and VA's respective 
duties for obtaining evidence.  Specifically, the March 2001 
letter stated "to establish entitlement to an increased 
evaluation of your service connected residuals, fracture 
right radius, status post surgery, with tender scar there 
must be evidence showing aggravation of symptomatology."  In 
the September 2002 letter concerning both the back and right 
arm disorders the RO wrote "to establish entitlement to an 
increased of your service connected disability... medical 
evidence must show your disability was worsened."  Both 
letters notified the veteran of his and VA's respective 
duties in obtaining evidence for the claim and requested that 
the veteran send "additional evidence" in support of his 
claim.  Finally, the May 2007 letter notified the veteran of 
how VA determines disability ratings and effective dates.  
  
It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The March 2001, 
September 2002, and May 2007 letters informed the veteran 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to the RO.  As above, the March 2001 and September 2002 
letters requested that the veteran send "additional 
evidence" in support of his claim.  Furthermore, in April 
2006 correspondence the veteran wrote that he had no more 
evidence to submit.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  The Board notes that the 
May 2007 letter described above contains the requirements in 
Dingess/Hartman.   

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for increased rating, the 
duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical records, private 
medical records, and VA treatment records.  The duty to 
assist also includes obtaining an examination if necessary.  
38 C.F.R. § 3.159(c)(4).  Here, the veteran was afforded VA 
examinations in April 2001, January 2003, June 2003, and 
August 2005 and these reports have been associated with the 
claims folder.    

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA, see 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, and the Board will proceed 
with an analysis of this appeal.

Analysis

I.  Whether a Substantive Appeal was Timely Submitted with 
Regard to an October 1997 Rating Decision Denying Service 
Connection for a Psychiatric Disorder.

The veteran claims that he submitted a timely substantive 
appeal with regard to an October 1997 rating decision denying 
service connection for a psychiatric disorder.  For the 
reasons set forth below, the Board finds that a timely appeal 
was not filed.  Hence, it is without jurisdiction to consider 
this claim.   

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (2007).

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or 
correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).  If a claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, he or she is statutorily barred from appealing the 
RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992). Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).

In this case, a letter from the RO dated October 27, 1997, 
notified the veteran that his claim for service connection 
for a psychiatric disorder had been denied in an October 1997 
rating decision.  The veteran submitted a notice of 
disagreement, dated December 31, 1997, and a statement of the 
case was issued on April 21, 1998.  In a cover letter 
accompanying the SOC, the RO stated:

To complete your appeal, you must file a formal appeal.  
We have enclosed VA Form 9, Appeal to Board of Veteran' 
Appeals, which you may use to complete your appeal.  We 
will gladly explain the form if you have questions... You 
must file your appeal with this office within 60 days 
from the date of this letter or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying you of the action that you have appealed.  If 
we do not hear from you within this period, we will 
close your case.  

The veteran submitted a VA Form 1-9 substantive appeal, dated 
March 24, 1999.  However, this document was received well 
after the time limit for filing a substantive appeal, which, 
in this case, was October 27, 1998, one year after the 
veteran was notified that the RO had denied his claim.  As a 
result, the RO notified the veteran in an April 19, 1999 
letter that his substantive appeal was untimely.  The veteran 
considers the appeal timely, and has filed a timely appeal 
with respect to the issue of whether a substantive appeal was 
timely submitted to the October 1997 RO decision that denied 
service connection for a psychiatric disorder.  

The veteran does not dispute the chronology of events in this 
case.  Rather, he contends that he could file his substantive 
appeal within one year following the issuance of the 
statement of the case.  The Board has considered the 
veteran's contention.  Unfortunately, his belief is misguided 
and contrary to regulation.  The one-year period, referenced 
in 38 C.F.R. § 20.302(b) above, starts to run upon the filing 
of a notice of disagreement, and does not start upon receipt 
of the statement of the case.  Hence, the latest date in 
which the veteran could have filed his substantive appeal was 
October 27, 1998.  His substantive appeal was received more 
than four months late.  

The Board has reviewed the RO's notices in this matter to see 
if they were confusing or misleading.  The Board finds, 
however, that the RO's correspondences were clear, and even a 
liberal reading of the RO's cover letter, cited above, would 
not lead a reasonable person to the conclusion that the 
substantive appeal could be filed within one year following 
the issuance of the statement of the case.  

In conclusion, the record shows that the veteran's 
substantive appeal was not timely filed.  Furthermore, the 
record does not reflect that a timely request for an 
extension of the time limit for filing his substantive appeal 
was made by the veteran.  See 38 C.F.R. §§ 3.109(b), 20.303.  
Accordingly, the appeal is denied and the Board is currently 
without jurisdiction to consider the underlying service 
connection claim.

As a final note, the Board points out that it is not required 
to discuss the VCAA with respect to this issue.  The VCAA 
essentially clarifies VA's duty to notify claimants of any 
information that is necessary to substantiate a claim for 
benefits, and codifies VA's duty to assist.  The facts of 
this case are not in dispute; rather, this case involves pure 
statutory interpretation.  The Court has specifically held 
that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), Cf. Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, the 
VCAA is inapplicable to this issue.

        II.  Whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
psychiatric disorder.

Because the veteran did not submit a timely appeal to the 
October 1997 decision, it became final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (1997).  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

In this matter, the RO has considered the claim for service 
connection for a psychiatric disorder on the merits; that is 
it did not consider whether new and material evidence had 
been received to reopen the claim.  The Board, however, must 
initially determine whether the veteran has presented new and 
material evidence sufficient to reopen his claim of service 
connection for a psychiatric disorder because doing so goes 
to the Board's jurisdiction to reach the underlying claim and 
it adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  As such, the Board has 
identified the issue as stated on the title page.

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  The fact that 
the RO did not make a finding on whether new and material 
evidence had been presented does not limit the scope of the 
Board's review of the matter on appeal.  Bernard, 4 Vet. App. 
at 392-94.  

For claims filed prior to August 29, 2001, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the present case, the October 1997 rating decision denied 
service connection for a psychiatric disorder based on the 
absence of a current psychiatric diagnosis as well as the 
absence of a nexus between a current disability and service.  

Since the RO's October 1997 denial, the RO has obtained 
several private and VA medical treatment records.  Private 
treatment records dated from January 1996 to February 2001 
show treatment for and a diagnosis of schizoaffective 
disorder.  VA outpatient treatment records dated from June 
2000 to April 2007 also show treatment for and a diagnosis of 
schizoaffective disorder.  Hence, there is new evidence 
showing a diagnosis of a current psychiatric disorder.  

More significantly, there is newly received evidence of 
record suggesting that a psychiatric disorder may have 
manifested shortly following the veteran's discharge from 
active duty service.  In this respect, a VA outpatient record 
dated from November 1995 shows a diagnosis of major 
depressive disorder with symptoms going back five to six 
years earlier.  In addition, there is a private psychiatric 
evaluation conducted in February 1990, approximately one year 
following the veteran's discharge from active duty service.  
Unfortunately, the record is practically unreadable.  

Nevertheless, presuming the credibility of this and other 
recently received evidence, the Board finds that new and 
material has been received in connection with the claim.  The 
additional evidence is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156(a).

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

Having reopened the claim for service connection for a 
psychiatric disorder this issue must now be considered based 
on all the evidence of record.  As noted below, while there 
is suggestive evidence that the veteran had a psychiatric 
disorder that manifested during service, there is 
insufficient evidence to decide the claim, and the Board 
finds that a remand is necessary in order to obtain a medical 
opinion in this case.  
 
As a final note, with regard to the VCAA, given the favorable 
disposition of this issue, any defect in notice or assistance 
would not result in any prejudice to the veteran.  
Accordingly, the VCAA is inapplicable to this issue.  

III.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2006).  38 C.F.R. § 4.14 does not preclude the 
assignment of separate evaluations for separate and distinct 
symptomatology where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The relevant focus for adjudicating an increased rating claim 
is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) 

A.  Evaluation of Right Forearm and Scar.

The veteran asserts that his service-connected residuals of 
fracture, right radius, status post surgery with tender scar 
are more disabling than currently evaluated.  A brief review 
of the history of this appeal is as follows.  Service medical 
records show that the veteran fractured his right arm in 
October 1987 after falling off a fence.  Immediately after 
the injury the veteran underwent reduction and internal 
fixation of the right radius with closed reduction of the 
radial ulnar joint.  His arm was then placed in a cast for 
seven weeks.  His January 1989 separation examination show a 
linear scar of the right forearm.  

In a June 1989 rating decision, the RO granted service 
connection for fracture, right radius, status post surgery 
and assigned a noncompensable (zero) percent disability 
rating.  The veteran subsequently filed a claim for an 
increased rating and by rating decision dated in October 1997 
the RO increased his rating to 10 percent due to the 
veteran's painful scar on the right arm.  In June 2000 the 
veteran requested an increased rating for his right arm 
disability and by rating decision dated in June 2001 the RO 
continued the previously assigned 10 percent.  Subsequently, 
the veteran filed an appeal with regard to that rating.  

Medical evidence relevant to the current level of severity of 
the veteran's service-connected right arm disorder includes 
VA examination reports dated in April 2001 and June 2003.    

At the April 2001 examination the veteran complained of 
swelling with increased intensity of pain of right forearm.  
He also complained of swelling of his right forearm scar 
secondary to manual activity with his right hand.  Physical 
examination revealed dorsiflexion and palmar flexion of the 
wrist to 80 degrees.  The veteran had full active range of 
motion of the fingers in the hand and was able to make a 
fist.  Manual muscle test was 5/5, finger extensors and 
flexors, and handgrip was 5/5.  There was tenderness to 
palpation over the volar scar and swelling of the volar 
forearm.  The scar was linear and vertical, measuring 12 
centimeters long and 0.5 centimeters wide.  There was no 
false joint of the forearm and the scar was moveable.  There 
were no adhesions and the color of the scar was lighter than 
the rest of the skin.  The diagnosis was residual fracture 
right radius with tender scar.  

During the June 2003 VA examination the examiner noted an X-
ray of the right forearm done at VA in August 2000 showing 
status post open reduction and internal fixation of the 
distal portion of the right radial bone.  There was a 
metallic plate with several metallic nails in appropriate 
position.  Mild deformity and reparative changes secondary to 
an apparent fracture line were present in the distal forearm.  
The ulnar soft tissue articular spaces appeared unremarkable.

The veteran complained of a constant moderate pain on the 
right forearm and scar area.  He complaints also included a 
loss of strength of the forearm and swelling of that arm and 
sounds on movment.  The veteran stated that he was using 
Anaprox 550 mg per mouth twice daily for temporary control of 
his pain.  The veteran denied any emergency room visits for 
right forearm pain in the past year but instead went to his 
primary care provider for pain medication.  Precipitating 
factors for right forearm pain include driving for an 
extended period of time, exposure to the cold and rainy days.  
Alleviating factors include pain medication and analgesic 
cream.  Approximately three to four times per month, the pain 
is acute with a flare-up in the right forearm and the veteran 
controls the pain by using a heating pad.  The veteran denied 
any episodes of dislocation or recurrent subluxation in the 
past year.  The veteran stated that he was unemployed and was 
currently receiving Social Security disability benefits.  He 
also stated that he has difficulty wood working and picking 
up his daughter.  The veteran confirmed that he was right 
handed and stated that he did not require a prosthesis.  

On physical examination, the examiner that the veteran had 75 
degrees flexion and 70 degrees extension of the right wrist.  
He also had flexion to 140 degrees and extension to negative 
5 degrees of the right elbow.  Finally, the veteran had right 
forearm supination equal to 30 degrees and pronation equal to 
65 degrees.  The examiner noted that there was no indication 
of painful motion in the range of motion measured that day.  
The examiner also noted that the veteran's range of motion 
was not limited by pain, fatigue, weakness of lack of 
endurance following repetitive use of the right forearm and 
elbow.  There was no objective evidence of painful motion on 
all movements of the right wrist, right elbow, and right 
forearm.  There was also no objective evidence of edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement of the right wrist, 
right elbow, and right forearm.  There were no constitutional 
signs for inflammatory arthritis.  

The veteran was also afforded a separate scar VA examination 
in June 2003.  At that time he complained of moderate pain in 
the scar area on his right forearm and occasional itching.  
On physical examination the examiner noted a 12 centimeter by 
1 centimeter scar of vertical shape on the right medial 
forearm.  There was moderate pain in the scar on examination.  
There were no adhesions and the scar had a normal texture of 
the skin.  There was no ulceration or breakdown of the skin 
and no elevation of depression of the surface contour of the 
scar on palpation.  The scar was superficial and was not 
deep.  There was no inflammation, edema, or keloid formation.  
The scar had loss of color and hypopigmentation yet there 
were no areas of induration or inflexibility of the skin in 
the area of the scar.  As above, the veteran had limitation 
of motion on pronation and supination of the forearm.  The 
examiner noted that it was a cosmetically disfiguring scar.  

Also of record are VA outpatient treatment reports showing 
the history of a right arm disorder dated from June 2000 to 
April 2007, including an August 2000 X-ray of the right 
forearm

The veteran is currently in receipt of a combined 10 percent 
disability rating for his right forearm disorder under both 
C.F.R. § 4.118, Diagnostic Code (DC) 7804 (scars) and 38 
C.F.R. § 4.71a, DC 5212 (impairment of the radius).

The veteran's right forearm disorder is currently rated as 10 
percent disabling under C.F.R. § 4.118, DC 7804 (scars).  
Prior to the filing of this last claim, effective August 30, 
2002, the criteria for rating skin disabilities, which 
include scars evaluated under DC 7804, were amended.  See 67 
Fed. Reg. 49,590 (July 31, 2002).  The Rating Schedule 
criteria applicable to the present claim were essentially 
unchanged by that revision.  For superficial scars a 
compensable rating was assigned when there was evidence of 
tenderness and pain on objective demonstration (10 percent).  
38 C.F.R. § 4.118, DC 7804 (effective before and after August 
30, 2002).  For other scars the limitation of function of the 
part affected was to be rated. 38 C.F.R. § 4.118, DC 7805 
(effective before and after August 30, 2002).

DC 7804 stipulates that a 10 percent disability evaluation 
will be warranted with evidence that a superficial service-
connected scar is painful on examination. 38 C.F.R. § 4.118, 
DC 7804.  A superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Note 1 
following DC 7804.  In such a case, a 10 percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. 38 C.F.R. § 4.118, Note 2 following 
DC 7804.

Further, the Board also notes that DCs 7801 and 7802, as in 
effect prior to August 30, 2002, were applicable only to burn 
scars.  However, effective August 30, 2002, these Codes were 
revised to eliminate this requirement.

Under the revised DC 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.). A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.). A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.); while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.). 

Under the revised DC 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.

Based on the above, the Board concludes that the criteria for 
a disability rating greater than 10 percent for the veteran's 
right forearm scar have not been met.  An increased 
evaluation under DC 7801 or 7802 is not warranted as the 
veteran's right forearm scar area does not exceed 77 square 
centimeters.  An increased evaluation is also not warranted 
under DC 7803 as the veteran's scar has not been shown to be 
unstable.  As to DC 7804, the Board notes that the veteran 
has reported that his scar is painful.  The maximum 
disability rating under DC 7804 is 10 percent, which is the 
same rating that the veteran is already receiving, therefore 
the veteran cannot receive a higher rating under DC 7804.  

With respect to the right arm disability, under DC 5212, a 
rating of 10 percent is warranted where there is malunion of 
the radius with bad alignment.  A rating of 20 percent is 
warranted where there is nonunion of the radius in the upper 
half.  A rating of 30 percent (20 percent if minor) is 
warranted where there is nonunion in the lower half, with 
false movement without loss of bone substance or deformity.  
Finally, a rating of 40 percent (30 percent if minor) is 
warranted where there is nonunion in the lower half, with 
false movement with loss of bone substance (1 inch, 2.5 cms) 
and marked deformity.   

For rating purposes, a distinction is made between major 
(dominant) and minor musculoskeletal groups.  Handedness for 
the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  The injured hand, or 
the most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes.  38 
C.F.R. § 4.69.  Here, as the medical evidence shows that the 
veteran is right-hand dominant, for rating purposes, his 
right forearm is part of his major upper extremity.

Here, there is no indication of either malunion or nonunion 
of the right forearm.  As such, the Board concludes that the 
criteria for a separate compensable disability rating under 
DC 5212 have not been met.  The Board finds, however, that 
the veteran is entitled to a separate compensable disability 
rating under an alternative diagnostic code.  

DC 5213 addresses impairment of supination and pronation.  
Such diagnostic code provides for a 10 percent evaluation 
where supination is limited to 30 degrees or less.  When 
pronation is lost beyond the middle or last quarter of the 
arc and the hand does not approach full pronation a 20 
percent evaluation is assigned.  Where there is loss of 
supination and pronation (bone fusion) and the hand is fixed 
in full pronation or near the middle of the arc or moderate 
pronation, a 20 percent evaluation is assigned.  Finally, 
where the hand is fixed in supination or hyperpronation, a 30 
percent evaluation is assigned.  See 38 U.S.C.A. § 4.71a, DC 
5213.  Normal forearm pronation is from zero to 80 degrees 
and normal forearm supination is from zero to 85 degrees. 38 
C.F.R. § 4.71, Plate I.

As above, during the June 2003 VA examination the veteran had 
supination equal to 30 degrees of the right forearm and 
pronation limited to 65 degrees of the right forearm.  As 
such, the veteran's pronation was lost beyond the last 
quarter of the arc and his right arm did not approach full 
pronation.  The loss of pronation constitutes separate and 
distinct symptomatology from the service-connected residual 
scar.  Therefore, the Board finds that the veteran is 
entitled to a separate 20 percent rating under DC 5213.  

As for the potential for an even higher rating under, the 
Board finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  
The veteran has near full range of motion in his right wrist 
and elbow.  As above, the veteran had 75 degrees flexion and 
70 degrees extension of the right wrist during the June 2003 
VA examination.  He also had flexion to 140 degrees and 
extension to negative 5 degrees of the right elbow.  The 
normal range of wrist motion is 70 degrees dorsiflexion and 
80 degrees palmar flexion and the normal range of elbow 
motion is 145 degrees of flexion and zero degrees of 
extension.  38 C.F.R. § 4.71, Plate I.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the veteran's right forearm scar but finds that 
the veteran is entitled to a separate 20 percent rating for 
his limitation of pronation under DC 5213 for the entire 
appeal period in question.

B.  Evaluation of Lumbar Paravertebral Myositis

The veteran asserts that his service-connected lumbar 
paravertebral myositis is more disabling than currently 
evaluated.  A brief review of the history of this appeal is 
as follows.  At separation in January 1989 the veteran 
complained of occasional pain in the lower back while 
working.  Immediately following service the veteran filed a 
claim for service connection for a low back disorder.  An 
April 1989 VA examination showed tender left lumbar 
paravertebral musculature with mild to moderate spasms.  In a 
June 1989 rating decision, the RO granted service connection 
for lumbar paravertebral myositis and assigned a 10 percent 
disability rating.  The veteran subsequently filed a claim 
for an increased rating and by rating decision dated in March 
2003 the RO increased his rating to 20 percent.  
Subsequently, the veteran filed an appeal with regard to that 
rating.  

The veteran's lumbar paravertebral myositis is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295-
5237, the current diagnostic code for lumbosacral or cervical 
strain.  During the pendency of the veteran's appeal, the 
rating schedule was revised with respect to disorders of the 
spine.  See 68 Fed. Reg. 51454-51456 (August 27, 2003).  That 
change became effective September 26, 2003.  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Accordingly, 
the Board is generally required to review both the pre- and 
post-September 26, 2003, rating criteria to determine the 
proper evaluation for the veteran's disability.  If it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective 
date of any increase assigned under the amended version of 
the rating schedule can be no earlier than the effective date 
of the regulation.
  
Prior to September 26, 2003, for limitation of motion of the 
lumbar spine, a 40 percent rating was assigned when the 
limitation of motion was severe, a 20 rating percent was 
assigned when it was moderate, and a 10 percent rating was 
assigned when it was slight.  38 C.F.R. § 4.71a, DC 5292 
(2002).  

Also, prior to September 26, 2003, and pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, lumbosacral strain was rated 
as 40 percent disabling if severe, with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating was 
warranted.  With characteristic pain on motion, a 10 percent 
rating was warranted.  With slight subjective symptoms only, 
a noncompensable (0 percent) rating was warranted.

The new regulations provide the following rating criteria for 
lumbosacral or cervical strain: a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation is appropriate for favorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
evaluation is appropriate for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, DC 5237 (effective September 26, 2003).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, DC 5235-43, Note (2) (2005).

Medical evidence relevant to the current level of severity of 
the veteran's service-connected low back disorder includes VA 
outpatient treatment records and VA examination reports dated 
in January 2003 and August 2005.    

During the January 2003 VA examination the veteran complained 
of low back pain which had spread to his right lower 
extremity and numbness of the first and fifth toes as well as 
his calf.  He also complained of constant low back pain with 
varying intensity, mild to severe throbbing, sharp low back 
pain, and frequent headaches.  He denied fecal or urinary 
incontinence and complained of occasional urinary dribbling.  
He also denied weight loss, visual disturbances or dizziness, 
malaise, and numbness.  The veteran ambulated with a one-
point cane and there was no right lower extremity limp.  The 
veteran stated that he was able to walk for 10 minutes to one 
hour before having to sit down due to low back pain.  The 
veteran stated that he fell backwards from a height of about 
12 feet when he was in the military but did not have surgery.  
The veteran stated that he was independent in activities of 
daily living.  

On physical examination the examiner noted that the veteran 
ambulated with erect posture, normal symmetry and rhythm to 
his motion, and good alignment of head with trunk.  He did 
have a mild right lower extremity limp.  He had erect posture 
with no atrophies to the limbs.  Range of motion testing 
revealed the following: lumbar spine flexion to 52 degrees, 
extension to 12 degrees, and lateral bending to the right and 
left to 22 degrees.  The examiner noted that pain on motion 
did not begin until 52 degrees of flexion and also noted that 
there was no additional limitation based on pain, fatigue, 
weakness, or lack of physical endurance during the 
examination.  The veteran experienced tenderness to 
palpation, spasms at L5 level bilaterally and there was 
slight lordosis.  

On neurological examination the examiner noted that the 
veteran had decreased sensation right L5 dermatome to 
pinprick and light touch.  Manual muscle test was 5/5 L1-S1 
myotomes bilaterally, except right L5 extensor hallucis 
longus.  Deep tendon reflexes were +2 patellar and +2 
Achilles bilaterally.  Straight leg raise test was painful 
but negative.  The veteran referred the pain to the lower 
back.  There were no vertebral fractures and no other non-
organic physical signs.  

The examiner noted that the veteran had a computed tomography 
(CT) scan done in February 1996 showing an L5-S1 moderate 
sized central herniation, abutting ventral aspect of the 
thecal sac and proximal S1 nerve roots bilaterally.  The 
diagnosis was 1) lumbar paravertebral myositis, 2) herniated 
nucleus pulposus, L5-S1 by CT scan, and 3) right L5 
radiculopathy.  

During the August 2005 VA examination the veteran complained 
of pain in the paravertebral muscles and the lumbosacral 
spine, usually lasting three to four hours in duration, 
characterized as being shock-like in fashion, with an 
intensity of 4/10.  The veteran stated that he was taking 
Anaprox for the pain.  The veteran stated that he had periods 
of flare-up with a severity of 9/10 affecting him in a 
monthly frequency at least three to four times per month with 
a duration of three to four hours.  He stated that prolonged 
standing, sitting, or driving exacerbated the pain.  The 
veteran denied having additional limitation of motion during 
flare-ups.  The veteran denied weight loss, fevers, malaise, 
dizziness, visual disturbances, numbness, weakness, bladder 
complaints, bowel complaints, and erectile dysfunction.  The 
veteran stated that he walked unaided without any assistive 
devices.  He was not using an orthosis and could ambulate for 
10 to 20 minutes.  The veteran denied unsteadiness or falling 
of any sort.  The veteran stated that he was independent in 
self-care and activities of daily living and he is actually 
unemployed due to a neuropsychiatric condition.  

The examiner noted the following range of motion for the 
thoracolumbar spine: forward flexion (0 to 70 degrees, 
painful in the last 10 degrees with a functional loss of 10 
degrees due to pain), extension (0 to 20 degrees, painful in 
the last 10 degrees with a functional loss of 10 degrees due 
to pain), left lateral flexion and right lateral flexion (0 
to 20 degrees, painful in the last 10 degrees with a 
functional loss of 10 degrees due to pain), left lateral 
rotation and right lateral rotation (0 to 20 degrees, painful 
in the last 10 degrees with a functional loss of 10 degrees 
due to pain).  There was tenderness upon palpation on the 
paravertebral muscles of the lumbosacral area.  The veteran 
was asked to repetitively to perform bending forward of his 
thoracolumbar spine while in a standing position.  He was 
able to do it but with pain exacerbation on a second attempt.  
There was no evidence of further functional loss, weakness, 
fatigue, or incoordination.  Inspection of the cervical and 
thoracolumbar area does not show any evidence of abnormal 
kyphosis, reversed lordosis, or scoliosis.  There was no 
ankylosis.  

Upon neurological examination the examiner noted intact 
pinprick stimulation in the upper and lower extremities.  
Motor examination showed no atropy, a normal tone, and a 
strength or 5/5 proximally and distally in both upper and 
lower extremities.  Nevertheless, the extensor hallucis 
longus showed a 5/5 of manual muscle testing bilaterally.  
Deep tendon reflexes were +2 and symmetrical for both upper 
and lower extremities.  Lasegue's sign and Spurling were 
negative bilaterally.  The diagnosis was cervical and 
lumbosacral strain-myositis.  However, the examiner noted 
that the cervical condition is not related to the lumbosacral 
paravertebral myositis.  The examiner wrote that both areas 
were different and separate in terms of muscles, 
articulations, and nerves involved.  Pathophysiology of 
lumbosacral area does not affect biomechanics of the cervical 
area.  The examiner also noted that the veteran was not 
showing signs of radiculopathy of the legs during this 
examination.  

Also of record are VA outpatient treatment notes dated from 
June 2000 to April 2007 showing complaints of and treatment 
for low back pain.  

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent for the veteran's 
lumbar paravertebral myositis is not warranted.  First, the 
veteran's range of motion does not meet the criteria for a 40 
percent rating under the current DC 5237 as his forward 
flexion is greater than 30 degrees, both with pain and 
without pain.  As above, the veteran had 52 degrees of 
flexion in January 2003 and 70 degrees of flexion in August 
2005 (painful in the last 10 degrees).  Second, the veteran 
does not meet the criteria for a 40 percent rating under the 
pre-September 26, 2003 DC 5295 as there is no indication of 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Third, the veteran does 
not meet the criteria for a 40 percent rating under the pre-
September 26, 2003 DC 5292 as there is no indication in the 
record of "severe" limitation of motion of the lumbar 
spine.  All symptomatology and limitations of motion noted on 
physical examination are characterized as mild or moderate.  
Thus, a 40 percent rating under either the former or revised 
rating criteria is not warranted.

The veteran is also not entitled to a separate evaluation 
based on neurological manifestations of his back disorder.  
As above, during the August 2005 VA examination the examiner 
noted that the veteran was not showing signs of radiculopathy 
of the legs during the examination.  

The Board further finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  

As such, the Board concludes that the 20 percent rating 
currently assigned to the service-connected low back 
disability adequately portrays the functional impairment, 
pain, and functional loss that the veteran experiences as a 
consequence of use of the back.  See DeLuca v. Brown, 8 Vet. 
App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
Board further finds that the 20 percent rating represents the 
maximum level of disability throughout the appeal and that 
staged rating is not appropriate.  See Hart, supra.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no evidence that the 
veteran's low back disorder, standing alone, causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment.  In other words, the schedular criteria are not 
found to be inadequate to evaluate the severity of the 
veteran's low back disorder, and there is no basis to refer 
this case for extraschedular consideration.


ORDER

The veteran's substantive appeal on the issue of entitlement 
to service connection for a psychiatric disorder was not 
timely filed; the issue is dismissed.

New and material evidence to reopen a claim for service 
connection for a psychiatric disorder has been received; to 
this extent, the appeal is granted.   

A disability rating greater than 10 percent for right arm 
scar is denied.  

A separate disability rating of 20 percent for the veteran's 
loss of pronation of the residual fracture, right radius, 
status post surgery is granted.  

A disability rating greater than 20 percent for lumbar 
paravertebral myositis is denied.


REMAND

The veteran argues that service connection for a psychiatric 
disorder is warranted.  He contends that he began burning 
himself with cigarettes prior to service and that this self 
mutilation increased while he was in service.  Alternatively, 
he alleges that his current psychiatric disorder was 
initially manifested during service.  

Service medical records show that the veteran had a normal 
psychiatric examination both at entrance and upon separation 
from service.  Also, in the veteran's Report of Medical 
History at entrance and separation the veteran denied 
"depression or excessive worry" and "nervous trouble of 
any sort."  These examination reports also show round burn 
scars on the veteran's arms both upon entrance in January 
1987 and separation in January 1989.  

Immediately after service the veteran submitted a claim for 
service connection for various disorders, including a back 
and right hand disorder.  Upon VA examination in May 1989 
with regard to this initial claim, the VA examiner described 
the veteran as alert, coherent, relevant, cooperative, well 
oriented in the three spheres, with no evidence of a mental 
disorder.  

On February 1, 1990, less than one year after service (i.e., 
the veteran was discharged from service on February 2, 1989), 
the veteran was seen at a VA outpatient medical center with 
complaints of sadness, inablility to sleep, crying spells, 
inablility to socialize, and using alcohol to decrease 
anxiety.  An assessment of rule out dysthymic disorder was 
provided.  On February 15, 1990 the veteran was seen by a 
private physician with complaints of inability to sleep at 
night, inability to tolerate noises, and a loss of interest.  
No diagnosis was shown.  Private treatment records dated from 
January 1996 to February 2001 show treatment of and a 
diagnosis of schizoaffective disorder.  A VA outpatient 
record dated from November 1995 shows a diagnosis of major 
depressive disorder with symptoms going back five to six 
years earlier.  Finally, VA outpatient treatment records 
dated from June 2000 to April 2007 show treatment for and a 
diagnosis of schizoaffective disorder.  

Given the above evidence and the uncertainty as whether the 
veteran's schizoaffective disorder manifested itself to a 
degree of 10 percent or more within one year from service, on 
remand he should be afforded an appropriate VA opinion to 
resolve this matter.  See Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Medical expertise informed by full review of the 
history is required.

Accordingly, the case is REMANDED for the following action:

1. The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant's claims folder to be 
reviewed by a physician to determine 
whether the veteran's schizoaffective 
disorder, or any other diagnosed 
psychiatric disorder, was incurred during 
active service or manifested itself to a 
degree of 10 percent or more within one 
year from service.  The claims folder 
must be made available to the examiner 
for review and he should be asked to 
express an opinion as to the following:

(a)  Did the veteran have a psychiatric 
disorder that existed prior to his entry 
onto active military service?  If so, did 
such undergo an increase in severity 
during service beyond the natural 
progress of the disability?  

(b)  Is it "likely," "at least as 
likely as not," or "unlikely" that the 
veteran's schizoaffective disorder, or 
any other diagnosed psychiatric disorder, 
was incurred during service, or 
manifested itself to a degree of 10 
percent or more within one year from 
service?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
explanations as to all medical 
conclusions rendered. 

The examiner's attention is specifically 
directed to the veteran's January 1987 
and January 1989 entrance and separation 
examination reports and reports of 
medical history showing a normal 
psychiatric system but also showing round 
burns on the veteran's arms (white tab), 
the April 1989 VA examination report 
(yellow tab), the February 1990 VA 
outpatient and private treatment reports 
(yellow and green tabs) and the 
subsequent VA outpatient and private 
treatment reports showing diagnoses of 
schizoaffective disorder (yellow and 
green tabs) in the claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
appellant's claim.  If the benefit sought 
continues to be denied, the RO should 
issue a supplemental statement of the 
case (SSOC). Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


